Quinn, Chief Judge
(concurring in the result):
I agree generally with the discussion in the principal opinion on the right to a public trial. I think it  important to emphasize again, however, that, in my opinion, persons serving in the armed forces of our country are entitled to all the rights and privileges accorded to civilians, except the right to an indictment by a grand jury, which is expressly excluded by the Constitution itself, and trial by jury, which is excluded by necessary implication. See my dissenting opinion in United States v Sutton, 3 USCMA 220, 228, 11 CMR 220.
Moreover, in my opinion, Ex Parte Quirin, 317 US 1, 42, 63 S Ct 1, 87 L ed 3 (1942), does not, as the majority imply, indicate that the right to a “public trial by jury” is not required in a court-martial. The Quirin case does not discuss the right to a public trial; it is merely concerned with the right to a trial by petit jury.
Additionally, it is appropriate to point out that if a rehearing is- ordered, the question of the  admissibility of the voice identification can be inquired into de novo. In other words, our present holding is based upon the evidence in the record of trial before us, and it is not intended to circumscribe either the parties or the law officer at the rehearing.